Case sao DOL Document 12 Filed 02/18/20 Page 1 of 30 PagelD 50

AF Approval Chief Approval (

UNITED STATES DISTRICT COURT 3 s
MIDDLE DISTRICT OF FLORIDA 3
ORLANDO DIVISION

UNITED STATES OF AMERICA mh
v. CASE NO. 6:20-cr- 3y-ogt- 4) GK

CARL STUART FAREY
a/k/a Carl Stuart

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, CARL STUART FAREY, and the attorney for

the defendant, Corey I. Cohen, mutually agree as follows:

A.  Particularized Terms

1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One and

Two of the Information. Counts One and Two charge the defendant with

aiding and abetting visa fraud, in violation of 18 U.S.C. §§ 1546(a) and (2).

2. Maximum Penalties

Counts One and Two each carry a maximum sentence of 10 .
years’ imprisonment, a fine of up to $250,000, or twice the gross gain caused

by the offense, or twice the gross loss caused by the offense, whichever is

Defendant's Initials CS
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 2 of 30 PagelD 51

greater, a term of supervised release of not more than three years, and a
special assessment of $100 per felony count. With respect to certain offenses,
the Court shall order the defendant to make restitution to any victim of the
offenses, and with respect to other offenses, the Court may order the
defendant to make restitution to any victim of the offenses, or to the
community, as set forth below.

3. Elements of the Offenses

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Counts One and Two are:

First: The defendant knowingly presented, or willfully
participated in presenting, an application or
document required by the immigration laws;

Second: The application or document contained a false
statement; and

Third: The false statement was material.

4, Indictment Waiver
Defendant will waive the right to be charged by way of

indictment before a federal grand jury.

Defendant’s Initials CS— 2
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 3 of 30 PagelD 52

5. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement.
6. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
a Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a

two-level downward adjustment for acceptance of responsibility, pursuant to

Deftndant’s Initials <®* 3
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 4 of 30 PageID 53

USSG § 3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

8. Low End

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a

sentence at the low end of the applicable guideline range, as calculated by the

Defendant’s Initials CS* 4

 
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 5 of 30 PagelD 54

Court. The defendant understands that this recommendation or request is not
binding on the Court, and if not accepted by the Court, the defendant will not
be allowed to withdraw from the plea.

9, Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18

U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to

Defendant’s Initials CS 5
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 6 of 30 PageID 55

sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
10. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
11. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any

other mitigating circumstances indicative of the defendant's rehabilitative

Defendant's Initials CO* 6
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 7 of 30 PagelD 56

intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been

dismissed, the defendant, being fully aware of the nature of all such charges

Defendant’s Initials CO™ 7
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 8 of 30 PagelD 57

now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the

defendant's own admissions and statements and the information and books,

Defendant’s Initials C°* 8
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 9 of 30 PagelD 58

papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

12. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 982(a)(6), whether in the possession or
control of the United States, the defendant or defendant's nominees.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea

Agreement on any grounds, including that the forfeiture described herein

Defendant’s Initials CS 9
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 10 of 30 PagelD 59

constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the
time it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant’s tax returns for
the previous five years. The defendant further agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their

connection to criminal conduct. The defendant further agrees to be

Defendant’s Initials _CS* 10
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 11 of 30 PagelD 60

polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea

agreement are intended to, and will, survive the defendant, notwithstanding

Defendant’s Initials CS* tT
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 12 of 30 PagelD 61

the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed forfeiture amount, is collected
in full.
13. Judicial Order of Removal

The defendant agrees to the entry of a stipulated judicial order of
removal pursuant to Title 8, United States Code, Sections 1228(c)(5) and 1227.
Specifically, the defendant admits that he is a native and citizen of the United
Kingdom and that he is removable from the United States pursuant to Title 8,
United States Code, Section 1227(a)(2)(A)( (dD).

a. Voluntary Waiver of Rights

After consultation with counsel and understanding the legal
consequences of doing so, the defendant knowingly and voluntarily waives the
right to the notice and hearing provided for in Title 8, United States Code,
Section 1228(c)(2), and further waives any and all rights to appeal, reopen,
reconsider, or otherwise challenge this stipulated removal order. The defendant
understands and knowingly waives his right to a hearing before an immigration

judge or any other authority under the Immigration and Nationality Act

Defendant’s Initials Cs 12
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 13 of 30 PagelD 62

(“INA”) on the question of the defendant’s removability from the United States.
The defendant further understands the rights the defendant would possess in a
contested administrative proceeding and waives these rights, including the
defendant’s right to examine the evidence against him, to present evidence on
his behalf, and to cross-examine the witnesses presented by the government.
The defendant agrees to waive his rights to any and all forms of
relief or protection from removal, deportation, or exclusion under the INA, as
amended, and related federal regulations. These rights include, but are not
limited to, the ability to apply for the following forms of relief or protection from
removal: asylum; withholding of removal under Title 8, United States Code,
Section 1231(b)(3); any protection from removal pursuant to Article 3 of the
United Nations Convention Against Torture, including withholding or deferral
of removal under 8 C.F.R. § 208; cancellation of removal; adjustment of status;
registry; de novo review of a denial or revocation of temporary protected status
(current or future); waivers under Title 8, United States Code, Sections 1182(h)
or 1182(i); visa petitions; consular processing; voluntary departure or any other
possible relief or protection from removal available under the Constitution,
laws, or treaty obligations of the United States. As part of this agreement, the
defendant specifically acknowledges and states that the defendant has not been

persecuted in, and has no present fear of persecution in, the United Kingdom

Defendant’s Initials Cor 13
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 14 of 30 PagelD 63

on account of his race, religion, nationality, membership in a particular social
group, or political opinion. Similarly, the defendant further acknowledges and
states that the defendant has not been tortured in, and has no present fear of
torture in, the United Kingdom.

The defendant hereby requests that an order be issued by this
Court for his removal to the United Kingdom. The defendant agrees to accept
a written order of removal as a final disposition of any immigration proceedings
and waives any and all rights to challenge any provision of this agreement in
any United States or foreign court or tribunal.

The defendant hereby agrees to make the judicial order of removal
a public document, waiving his privacy rights, including his privacy rights under
8 C.F.R. § 208.6. At the request of the U.S. Attorney’s Office, U.S. Immigration
and Customs Enforcement (“ICE”) concurs with the government’s request for
a judicial order of removal. As a result of the above-referenced order, upon the
completion of the defendant’s criminal proceedings, including any sentence of
incarceration, the defendant shall be removed to the United Kingdom.

b. Assistance in the Execution of Removal

The defendant agrees to assist ICE in the execution of his removal.
Specifically, the defendant agrees to assist ICE in the procurement of any travel

or other documents necessary for the defendant’s removal; to meet with and to

Defendant’s Initials_CS* 14
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 15 of 30 PagelD 64

cooperate with representatives of the country or countries to which the
defendant’s removal is directed; and, to execute those forms, applications, or
waivers needed to execute or expedite the defendant’s removal. The defendant
further understands that his failure or refusal to assist ICE in the execution of
his removal shall breach this plea agreement and may subject the defendant to
criminal penalties under Title 8, United States Code, Section 1253.

& Re-entry and Penalties

The defendant concedes that the entry of this judicial order of
removal renders him permanently inadmissible to the United States. He agrees
that he will not enter, attempt to enter, or transit through the United States
without first seeking and obtaining permission to do so from the Secretary of
the Department of Homeland Security or other designated representative of the
U.S. government.

134. Removal - Consent and Cooperation

The defendant agrees and consents to removal from the United
States following completion of the defendant’s sentence and agrees to waive
the defendant’s rights to any and all forms of relief from removal or exclusion.
The defendant further agrees to abandon any pending applications for relief
from removal or exclusion, and to cooperate with the Department of

Homeland Security during removal proceedings.

Defendant’s Initials CS 15
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 16 of 30 PagelD 65

B. Standard Terms and Conditions
I. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure

that this obligation is satisfied, the Defendant agrees to deliver a check or

Defendant’s Initials Cer 16
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 17 of 30 PagelD 66

money order to the Clerk of the Court in the amount of $200, payable to
"Clerk, U.S. District Court" within ten days of the change of plea hearing.
The defendant understands that this agreement imposes no limitation as to
fine.
2. Supervised Release
The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.
4, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant

factual information, including the totality of the defendant's criminal activities,

—_—

Defendant’s Initials CO™ 17
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 18 of 30 PagelD 67

if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United

States Attorney's Office to provide to, and obtain from, the United States

_
Defendant’s Initials CO 18
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 19 of 30 PagelD 68

Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.

6. Sentencing Recommendations

 

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any

recommendations be rejected, defendant will not be permitted to withdraw

—

Defendant’s Initials CSr 19
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 20 of 30 PagelD 69

defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as

authorized by 18 U.S.C. § 3742(a).

<>

Defendant’s Initials COT 20
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 21 of 30 PagelD 70

8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties

provided by law, and defendant's complete satisfaction with the representation

Defendant’s Initials CBE 21
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 22 of 30 PagelD 71

and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.

The defendant certifies that defendant does hereby admit that the facts set

Defendant’s Initials CAE 22
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 23 of 30 PagelID 72

forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.
13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

DATED this _18 _ day of February, 2020.

 

 

 

 

MARIA CHAPA LOPEZ
United States Attorney
CARL FAREY Brandon Bayliss :
Defendant Special Assistant U.S. Attorney
Ny
Corey I. Cohe Sara C. Sweeney
Attorney for Defendant Assistant United States Attorney

Deputy Chief, Orlando Division

Defendant’s Initials CSF 23
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 24 of 30 PagelD 73

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
V. CASE NO. 6:20-cr-

CARL STUART FAREY
a/k/a Carl Stuart

PERSONALIZATION OF ELEMENTS

First You knowingly presented, or willfully participated
in presenting, an application or document required
by the immigration laws;

Second: The application or document contained a false
statement; and

Third The false statement was material.

Defendant’s Initials CS 24
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 25 of 30 PageID 74

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 6:20-cr- 34 = ORE ETO

CARL STUART FAREY
a/k/a Carl Stuart

FACTUAL BASIS

CARL STUART FAREY is a citizen of the United Kingdom
and legal permanent resident of the United States. In 2014, the Orlando HSI
Document and Benefit Fraud Task Force (DBF TF) received information from
USCIS Fraud Detection and National Security (FDNS) division regarding a
suspected visa fraud facilitator. The referral indicated that FAREY was
suspected of preparing fraudulent L-1A intracompany transferee and E-2
foreign investor visa petitions.

From 2013 through 2020, DBFTF agents identified at least 115
E-2 and L-1A visa petitions associated with FAREY and his two companies,
Decar Enterprises Inc. and Business Connexions Inc., of which he is the sole
employee. Like many business visa petitions, these petitions require

supporting documentation to establish that the beneficiary meets the

Defendant’s Initials C&S+_ 25
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 26 of 30 PageID 75

minimum requirements to be awarded an L-1A/E-2 nonimmigrant visa or
visa renewal.

In order to qualify for an E-2 visa, the alien’s application must
meet certain requirements. For example: (a) the investment must be
substantial and must be sufficient to ensure the successful operation of the
enterprise; (b) the investment must be in a real operating commercial
enterprise (speculative or idle investment does not qualify); (c) the investment
may not be marginal and it must have a significant economic impact in the
United States; (d) the investor must have control of the funds; (e) the investor
must be coming to the United States to develop and direct the enterprise.

To initiate the E-2 visa application process, a qualifying
enterprise must file a USCIS Form I 129 ("Petition for a Nonimmigrant
Worker"). The qualifying organization is generally required to submit a cover
letter describing the enterprise and the visa applicant.

Examples of supporting documentation include evidence of the
establishment of a business enterprise in the United States (such as articles of
incorporation, organization charts, and leases for office space), evidence of
investment in the enterprise (such as contracts and bank statements), evidence

that the investment was substantial (such as financial statements), evidence

26

Defendant’s Initials Cor
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 27 of 30 PageID 76

that the enterprise is not marginal (such as payroll records and tax returns),
and evidence that the business is a real, operating enterprise.

An L-1A visa (also known as an “intracompany transferee visa”)
is a nonimmigrant visa issued to an alien employee of a company who seeks to
enter the United States temporarily in order to work at a branch of the same
employer or a parent, affiliate, or subsidiary thereof in a capacity that is
executive or managerial.

For an employee to be eligible to apply for an L-1A visa, a
company must be a "qualifying organization," as specified in U.S.
immigration law. The term qualifying organization generally means a U.S. or
foreign firm, corporation, or other legal entity which is or will be doing
business as an employer in the United States and in at least one other country
directly or through a parent, branch, affiliate, or subsidiary for the duration of
the alien's stay in the United States as an intracompany transferee.

To initiate the L-1A visa application process, a qualifying
organization must file a USCIS Form I-129 petition along with supporting
documentation such as: (a) evidence of the qualifying relationship between the
foreign and U.S. employer (i.e. parent, branch, affiliate, or subsidiary
relationship) based on ownership and control, such as an annual report,

articles of incorporation, financial statements, or copies of stock certificates,

Defendant’s Initials © >" ay
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 28 of 30 PagelD 77

(b) evidence that the employee will be in an executive or managerial capacity,
including a detailed description of the services to be performed, and (c) if the
employee is coming to the United States to open or to be employed in a new
office: (i) evidence of sufficient physical premises to house the new office and
(ii) evidence that the new office has the financial ability to remunerate the
alien and to begin doing business in the United States (including evidence
about the size of the U.S. investment, the organizational structure of both
firms, and the financial size and condition of the foreign employer). A
petition for a qualified employee of a new office will be approved for a period
not to exceed one year, after which the petitioner must demonstrate that the
U.S. operation is doing business as it described in order for the petition and
the alien's stay to be extended beyond one year.

Since at least as early as 2010, CARL STUART FAREY offered
aliens of the United States specific immigration benefits application services,
including services related to E-2 and L-1A nonimmigrant visas. FAREY’s
services included completing immigration benefits application forms for the
aliens by inputting false and fraudulent information into the USCIS forms.

FAREY also requested from the aliens supporting documents, to
include business tax returns, IRS Forms W-2, business organizational charts, |

business letters, résumés, earnings statements, payroll statements, college

Defendant’s Initials CoE 28
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 29 of 30 PagelD 78

diplomas, cover letters, and other documents to be used as supporting
evidence attached to immigration benefits applications. FAREY altered and
manipulated documents he received from the aliens, and attached the resulting
false and fraudulent documents as supporting evidence to immigration benefits
applications. In order to distance himself from the fraudulent applications,
FAREY did not input his name as preparer on any of the applications.

FAREY provided completed immigration benefits applications to
his clients, and instructed them to place those immigration benefits
applications, along with the fraudulently altered, manipulated, created, and
forged documents attached to those immigration benefits applications, in the
mail and send them to USCIS processing centers in Vermont, California, and
Texas.

Specifically, on or about November 24, 2015, G.M. mailed a
USCIS Form I-129, Petition for L-1 Nonimmigrant Worker
(EAC1603951816) from Clermont, Florida, to a USCIS service center in St.
Albans, Vermont. FAREY assisted G.M. in completing this application, and
in creating the attached supporting documents. The application and
supporting documents contained numerous falsities, including the number of

employees, gross annual income, and net annual income. The application

xr
Defendant’s Initials Cs 29
Case 6:20-cr-00034-CEM-EJK Document 12 Filed 02/18/20 Page 30 of 30 PagelD 79

packet also contained a fraudulent business letter, fraudulent W-2 forms, a
fake business organization chart, and other fraudulent documents.

On or about March 6, 2019, J.F. mailed a USCIS Form I-140,
Immigrant Petition for E-2 Alien Worker (SRC1990258870), from St. Cloud,
Florida, to a USCIS service center in Lewisville, Texas. FAREY assisted J.F.
in completing this application, and in creating the attached supporting
documents. The application and supporting documents contained numerous
falsities, including the number of employees, gross annual income, and net
annual income. The application packet also contained a fraudulent business
letter, fraudulent Wells Fargo checking statements, fraudulent W-2 forms, a
false IRS Employer’s Quarterly Federal Tax Return, and other fraudulent

documents.

Defendant’s Initials GS+_ 30
